Citation Nr: 9908353	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-13 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1963 to 
February 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected sinusitis is currently 
manifested by mild tenderness over the frontal and maxillary 
sinuses, absent objective evidence of purulent discharge or 
crusting on VA examination in July 1996, with sinus 
exacerbations reportedly occurring several times a year; the 
appellant testified that he had allergy symptoms, headaches, 
breathing problems, and dental pain along with a build up in 
the mouth with a bloody discharge and bitter taste all 
related to sinus problems.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 6513 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from March 1963 to 
February 1972.  Service medical records are positive for 
sinusitis, as confirmed by x-ray findings.  In February 1981, 
the appellant underwent a VA examination.  At that time, he 
reported sinusitis and allergy problems, which had been 
primarily seasonal, but which were now continuous.  Sinus 
symptoms were relieved by decongestants.  He further reported 
post nasal drip.  Chronic sinusitis was confirmed by x-rays 
showing almost complete opacification of the right maxillary 
antrum and partial opacification of the left maxillary 
antrum, consistent with chronic maxillary sinusitis.

By a rating decision dated March 1981, service connection was 
established for sinusitis at the 10 percent disability level.

In April 1991, the appellant requested an increased rating 
for sinusitis.

Private treatment records dated November 1973 to March 1996 
from W.S. Gresham, M.D., show care for sinus and allergy 
complaints.  His last diagnosis for sinusitis was in 
September 1993, although the appellant reported sinus 
problems in March 1994.

VA outpatient treatment records for the period of January 
1995 to April 1996 were obtained.  These records show that 
the appellant was seen for complaints of chronic sinusitis in 
January 1995.  He reported headache, nasal congestion, and 
some streaky blood.  The impression was acute or chronic 
sinusitis.

In July 1996, a VA examination was conducted.  The appellant, 
age 68, complained of sinusitis and secondary skin condition.  
He reported that he was near herbicidal spraying in Vietnam 
and that, since then, he has had progressive allergic 
rhinitis and sinusitis.  He reported having multiple 
allergies to any obnoxious type of aromas and to cleaners, 
dander and grasses.  Exposure to such things reportedly 
causes sinus congestion and headaches, and requires 
antibiotic therapy.  The appellant complained of sinus 
exacerbations occurring several times year.  Examination 
revealed clear nares, some mild pressure discomfort over the 
frontal and maxillary area.  Tympanic membranes were clear 
and full.  The appellant stated that there was decreased 
hearing and tinnitus, aggravated by flare-ups of sinusitis.  
The impression was chronic sinusitis and rhinitis with a 
strong allergic component.

In May 1997, a personal hearing was conducted.  The appellant 
testified that his sinus symptoms were sufficiently severe to 
warrant an increased rating.  Specifically, he complained of 
allergies, headaches, breathing problems, and dental pain due 
to sinus flare-ups.  He further complained of a build up in 
his mouth with a bloody discharge and bitter taste due to 
sinus problems.  The appellant stated that he took 
medications for relief of sinus symptoms, but noted that he 
had multiple allergies that included Penicillin and drugs 
ending in "fed."

ANALYSIS

In evaluating the appellant's request for an increased rating 
for sinusitis, the Board considers the medical evidence of 
record.  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1998).  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

For maxillary sinusitis, the VA Schedule for Rating 
Disabilities provides a noncompensable rating where it is 
shown by x-ray manifestations only.  A 10 percent rating is 
provided where there is 1 or 2 incapacitating episodes a year 
of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment, or 3-6 nonincapacitating episodes a 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
provided where there are 3 or more incapacitating episodes a 
year of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment, or more than 6 nonincapacitating 
episodes a year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is provided, following radical surgery, with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  It 
is noted that an "incapacitating episode of sinusitis" 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

A review of the evidence of record fails to demonstrate 3 or 
more incapacitating episodes a year of sinusitis requiring 
prolonged (lasting 4-6 weeks) antibiotic treatment, or more 
than 6 nonincapacitating episodes a year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  At VA examination in July 1996, while mild 
tenderness over the frontal and maxillary sinuses was found, 
there was no evidence of purulent discharge or crusting.  
Additionally, the appellant reported that he experienced 
sinus exacerbations "several times a year," but these were 
not noted to be incapacitating in nature.  At his personal in 
May 1997, the appellant mostly complained of allergy 
symptoms, headaches, breathing problems, and dental pain 
although he noted having a build up in his mouth with a 
bloody discharge and bitter taste.  He did not report having 
3 or more incapacitating episodes a year, or having more than 
6 nonincapacitating episodes a year with purulent discharge 
or crusting.

In view of the above, the Board finds that the criteria for a 
rating in excess of 10 percent for sinusitis are not met.  
The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.


ORDER

An increased rating for sinusitis is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


